HUNTER, Robert C., Judge,
dissenting.
I conclude that defendant’s motion for appropriate relief (“MAR”) and supporting documentation presented issues of fact that required an evidentiary hearing, and the trial court’s denial of his MAR without holding an evidentiary hearing was an abuse of discretion. See State v. Elliott, 360 N.C. 400, 419, 628 S.E.2d 735, 748 (2006) (concluding that where the defendant’s MAR is filed pursuant to N.C. Gen. Stat. § 15A-1414, “the decision of whether an evidentiary hearing is held is within the sound discretion of the trial court”). Accordingly, I respectfully dissent.
*203Defendant was convicted by a jury of common law robbery and assault inflicting serious injury related to the 11 May 2009 robbery of a retail clothing store owned by Old Navy, Inc. located in Mecklenburg County, North Carolina. During the robbery, the perpetrator assaulted one of the store’s employees, Teresa Gillespie, by punching her in the face when she asked the perpetrator to leave the store. Approximately three weeks after the robbery, Ms. Gillespie saw defendant’s photograph on a television news broadcast from which she identified defendant as the perpetrator of the assault and robbery. After using the Internet to view defendant’s photographs a second time, Ms. Gillespie called the police and told them of her identification of defendant.
Defendant’s charges came on for a jury trial during the 17 May 2010 Criminal Session of Mecklenburg County Superior Court before Judge Nathaniel J. Poovey. Before the jury was impaneled, the State and defendant’s counsel informed the trial court that the parties had agreed that the State’s witness could testily that she had seen a news broadcast about defendant, but that the content of the news broadcast, the evidence of defendant’s prior arrest, and the arrest photos were to be excluded from the trial. When the jury was impaneled, the trial court asked the jurors twice if any of them had read or heard anything about the case, such as a report in the newspaper or other news media. The trial court then instructed the jury on the rules each juror was to obey during the trial in order to ensure that the verdict was based solely upon the evidence presented in the courtroom and not on any “outside evidence or influences.” Included in these rules was a specific prohibition from reading or listening to any news reports related to the trial, regardless of whether such reports were in a newspaper or broadcast on television or radio. The trial court confirmed that each juror understood and agreed to abide by these rules. During the trial, the trial court reminded the jurors of their duty to obey these rules. On 17 May 2011, the jurors were reminded before their lunch recess and before their overnight recess: “During the overnight recess don’t talk about the case. Do not allow your minds to be formed. Remember all the other rules that are given to you.”
On 19 May 2011, the jury returned a guilty verdict for common law robbery and assault inflicting serious injury. Defendant was. sentenced to a term of 15 to 18 months imprisonment for the robbery conviction and 75 days imprisonment for the assault conviction. Eight days after the entry of judgment, defendant filed his MAR pursuant to N.C. Gen. Stat. § 15A-1414 alleging that he did not receive a *204fair trial. In his MAR, defendant specifically alleged that after the trial, while the jurors were leaving the courthouse, a female juror admitted to several other jurors that during the trial she watched a television news broadcast that was related to the trial. In support of his MAR, defendant attached an affidavit from a juror, Mr. Tom Bossard, who averred that an unnamed female juror admitted to him and two other jurors that during the trial she had watched a news broadcast related to the trial. Defendant identified the specific news broadcast viewed by the juror and attached to his MAR a printed summary of the broadcast that was posted to the television channel’s website. The printed summary contained details of the charges for which defendant was being tried — as well as details of unrelated robbery charges and an unrelated charge of second degree murder:
Suspect in chase, deadly accident appears in court
By: Aaron Mesmer
CHARLOTTE — A man accused of second-degree murder in connection with a fatal wreck is on trial Monday in uptown Charlotte for a separate crime.
Demario Rollins is charged with robbery and assault inflicting serious injury after police say he robbed a Mecklenburg County Old navy [sic] store on May 11, 2009.
Eleven days after that Rollins was involved in a police chase that begin in Concord — he was suspected of robbing as tore [sic] at Concord Mills Mall — and ended in Mallard Creek Church Road in northeast Charlotte.
Rollins’ [sic] car plowed head-on into a car driven by 84-year old Docia Barber. He is set to appear on second-degree murder charges in late June.
Following the crash, questions arose about police department chase policies but no one was found to have acted against policy.
It was revelaed [sic] in court Monday that Rollins has a history of robbery-related charges. This trail [sic] is expected to wrap up by Wednesday.
Defendant argued that he did not receive a fair trial before an impartial jury as the female juror’s conduct was in violation of the trial court’s rules to refrain from watching news about the trial and *205circumvented the State’s agreement to exclude incompetent and prejudicial information of defendant’s unrelated criminal charges. Defendant sought an evidentiary hearing as to the allegation of juror misconduct and a new trial. On 29 June 2010, Judge Richard D. Boner found, in part, that “[njothing in the [MAR] or affidavit indicates which news broadcast the juror supposedly viewed[,]” concluded that defendant’s MAR was without merit, and denied defendant’s motion without holding an evidentiary hearing.
In reaching its decision that the trial court did not err in denying defendant’s MAR without an evidentiary hearing, the majority states that defendant’s MAR provided no more than general allegations and speculation of juror misconduct. I cannot agree. Indeed, the trial court’s conclusion that defendant did not identify the news broadcast that the juror watched is clearly contradicted by the record. Defendant specifically alleged in his MAR that defendant’s “prior arrests were made known to a juror during the course of the trial through a news broadcast that aired on the evening of Monday, May 17th, the first day of the trial.” In support, defendant provided a summary of the news broadcast in the body of his MAR. Additionally, defendant attached to his MAR a copy of the news story as it appeared on the news station’s website (reproduced above) as well as affidavit testimony that a juror admitted to watching a news broadcast during the trial. In light of the specificity of defendant’s MAR and the highly prejudicial nature of the allegations in the news broadcast, which were explicitly excluded from the trial, I conclude the trial court abused its discretion by denying defendant an evidentiary hearing for the purpose of determining whether the juror in question viewed this prejudicial information. As the Supreme Court of the United States has stated, “[t]he prejudice to the defendant is almost certain to be as great when that evidence reaches the jury through news accounts as when it is a part of the prosecution’s evidence. It may indeed be greater for it is then not tempered by protective procedures.” Marshall v. United States, 360 U.S. 310, 312-13, 3 L. Ed. 2d 1250, 1252 (1959) (concluding the defendant deserved a new trial where jurors were exposed to newspaper reports of the defendant’s criminal record, which the trial court had excluded from evidence) (citation omitted).1
*206The specificity and force of defendant’s MAR is similar to that seen in State v. McHone, 348 N.C. 254, 258-59, 499 S.E.2d 761, 763-64 (1998), which supports my conclusion. In McHone, the defendant alleged that the State engaged in an ex parte communication with the trial court when the State sent a proposed order dismissing the defendant’s supplemental MAR without providing a copy of the proposed order to the defendant. Id. at 258, 499 S.E.2d at 763. The State acknowledged that it did send a proposed order to the trial court, which the trial court signed. Id. Yet, the trial court denied the defendant’s supplemental MAR without an evidentiary hearing. Id. On review, the Supreme Court of North Carolina concluded that the defendant’s allegations presented a question of fact that it was required to resolve with an evidentiary hearing. Id. at 259, 499 S.E.2d at 764.
The cases on which the majority relies are distinguishable. In State v. Harris, 338 N.C. 129, 143, 449 S.E.2d 371, 377 (1994), cert. denied, 514 U.S. 1100, 131 L. Ed. 2d 752 (1995), our Supreme Court concluded the defendant’s MAR alleging ineffective assistance of counsel lacked specific allegations that would require an evidentiary hearing to resolve questions of fact. Significantly, however, the trial judge in Harris that denied the defendant’s MAR was the same judge that presided over the defendant’s trial. Id. This placed the trial judge in a position to determine the effect of the specific acts the defendant alleged to amount to ineffective assistance of counsel and left no other specific allegations that required an evidentiary hearing. Id. Here, in contrast, the judge that denied defendant’s MAR was not the same judge that presided over defendant’s trial. Moreover, defendant’s allegation was of juror misconduct occurring outside of the courthouse and resulting in prejudice during jury deliberations, not in-courtroom proceedings. Thus, unlike Harris, the trial judge was not in a position to determine the effect of the alleged misconduct without an evidentiary hearing.
In Elliott, 360 N.C. at 417, 628 S.E.2d at 747, the defendant filed a MAR alleging that juror misconduct occurred when two jurors prayed outside of the jury room during a recess from deliberations and that after the prayer the two jurors voted to impose a death sentence. Our Supreme Court concluded that the trial court did not abuse its discretion in denying the MAR without an evidentiary hearing because the defendant failed to provide sufficient evidentiary support to show grounds for relief or the prejudice required by N.C. Gen. Stat. § 15A-1420(c)(6) (2005). Elliott, 360 N.C. at 419-20, 628 S.E.2d at 748. While the defendant alleged two jurors had prayed together, the *207Court noted the absence of any authority prohibiting jurors from praying together or even contacting one another outside of the jury room. Id. at 418, 628 S.E.2d at 747. Thus, the conduct alleged in the defendant’s MAR did not violate the only limitation relevant to the conduct alleged: that jurors not discuss the case except after deliberations have begun and then only in the jury room. Id. (citing N.C. Gen. Stat. § 15A-1236(a)(l) (2005)); see N.C. Gen. Stat. § 15A-1236(a)(l) (2011) (providing that jurors have a duty “[n]ot to talk among themselves about the case except in the jury room after their deliberations have begun”). Here, unlike Elliot, defendant’s affidavit alleged that a juror violated her duty to refrain from watching television news reports about the trial, and that defendant was prejudiced by the juror’s conduct. See N.C. Gen. Stat. § 15A-1236(a)(4) (providing that the trial court must admonish the jurors that is it is their duty “[t]o avoid reading, watching, or listening to accounts of the trial”). Additionally, while the defendant in Elliot failed to provide any affidavits from jurors regarding the allegation of misconduct, 360 N.C. at 419, 628 S.E.2d at 748, defendant provided evidence to support his allegations in the form of an affidavit from a juror, Mr. Bossard, as well as a summary of the news broadcast.
Another factor distinguishing Elliot from this case is the admissibility of evidence that could support the claims of juror misconduct. The Court in Elliot noted that had the trial court conducted an evidentiary hearing, the defendant would not have been able to introduce any evidence to support the claims made in his MAR. Id. at 420, 628 S.E.2d at 748. This is because the type of juror misconduct alleged in Elliot did not fall into either category of information or activity about which a juror may testify to impeach the jury’s verdict. Id. at 420, 628 S.E.2d 748-49.
The matters about which a juror is permitted to testify for the purpose of impeaching the jury’s verdict include: “(1) Matters not in evidence which came to the attention of one or more jurors under circumstances which would violate the defendant’s constitutional right to confront the witnesses against him; or (2) Bribery, intimidation, or attempted bribery or intimidation of a juror.” N.C. Gen. Stat. § 15A-1240(c)(l)-(2) (2011) (emphasis added). Similarly, Rule 606(b) of our Rules of Evidence provides that “a juror may testify on the question whether extraneous prejudicial information was improperly brought to the jury’s attention or whether any outside influence was improperly brought to bear upon any juror.” N.C. Gen. Stat. § 8C-1, Rule 606(b); State v. Rosier, 322 N.C. 826, 832, 370 S.E.2d 359, *208363 (1988) (interpreting Rule 606’s reference to “extraneous information” as meaning “information dealing with the defendant or the case which is being tried, which information reaches a juror without being introduced in evidence”). Yet, the defendant in Elliot did not allege that any extraneous information was brought to the attention of any juror, or that someone bribed or intimidated, or attempted to bribe or intimidate any juror. 360 N.C. at 420, 628 S.E.2d at 749. Thus, the jurors in Elliot would not have been able to testify in an evidentiary hearing about the allegations in the defendant’s MAR. Id.
Here, defendant specifically alleged juror misconduct involving extraneous prejudicial information, and the limitations of N.C. Gen. Stat. § 15A-1240(c)(l) and § 8C-1, Rule 606(b) would not prohibit testimony regarding the alleged misconduct. Testimony in support of defendant’s allegations that (1) during the trial a juror watched a television news broadcast about defendant that contained information about pending murder and robbery charges that was explicitly excluded from the trial, and that (2) the juror admitted to this misconduct after the trial, would fall squarely within the type of testimony permitted by these statutes. See Elliot, 360 N.C. at 420, 628 S.E.2d at 749. As we concluded in State v. Lyles, 94 N.C. App. 240, 246, 380 S.E.2d 390, 394 (1989), “it is clear that jurors may testify regarding the objective events listed as exceptions in,[N.C. Gen. Stat. § 15A-1240(c)(l) and § 8C-1, Rule 606(b)], but are prohibited from testifying to the subjective effect those matters had on their verdict.”
While I make no conclusion as to the effect of the alleged juror misconduct, I conclude defendant’s MAR and supporting documentation presented an issue of fact that the trial court was required to resolve through an evidentiary hearing. N.C. Gen. Stat. § 15A-1240(c)(l) and § 8C-1, Rule 606(b) do not prohibit testimony as to the objective events alleged by defendant: that a juror was presented with highly prejudicial information through a news broadcast about defendant, in contravention of the trial court’s mandate and the parties’ agreement to exclude the information from the trial. The decision not to hold an evidentiary hearing was an abuse of discretion, and I would reverse the trial court’s order.

. I note that the holding of Marshall is not controlling with regard to state court proceedings, see Murphy v. Florida, 421 U.S. 794, 798, 44 L. Ed. 2d 589, 593 (1975), however, the Marshall Court’s admonition of the danger of extraneous prejudicial information is appropriate here.